Citation Nr: 0517190	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  He died in March 1996.  The appellant is the mother of 
the veteran's son and she is pursuing a claim on his behalf.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the veteran's death.

In November 1999 and July 2003, the Board remanded this 
matter to the RO for additional development and 
consideration.  The claim has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The cause of the veteran's March 1996 death was listed on 
the certificate of death as metastatic cancer melanoma due to 
multiple myeloma metastatic to brain and bone due to status 
post chemotherapy for malignant lung, liver, and spleen 
melanoma.  A significant condition contributing to the cause 
of death but not related to the cause of death was pneumonia.  

2.  The factors involved in the veteran's death began many 
years after service and were not caused by any incident of 
service.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the 
appellant has been fully apprised of the changes brought 
about by the VCAA through a March 2004 letter and a February 
2005 supplemental statement of the case.  She was provided 
notice of the evidence and information necessary to 
substantiate her claims; and notice of her and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
appellant of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and treatment records have been 
associated with the claims files.  All available identified 
private treatment records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA medical opinions, 
which were received in November 2000 and September 2004.  The 
claimant was notified in the March 2004 letter and February 
2005 supplemental statement of the case to advise VA how it 
could secure pertinent evidence that she was aware of.  She 
was also advised what evidence VA had requested in the 
February 2005 supplemental statement of the case notified 
what evidence had been received.  She was essentially 
notified in the above documents that she needed to submit all 
evidence in her possession.  Therefore, the duty to notify 
the appellant of any inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was issued out of the proper 
chronological sequence the notice provided substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Further, since receiving notice, the appellant 
has had ample opportunity to provide additional pertinent 
evidence since being informed of the evidence needed to 
substantiate her claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis 

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases are 
among those that shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: multiple myeloma; 
Hodgkin's disease; non-Hodgkin's lymphoma; prostate cancer; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  
The cancers listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's death occurred on March [redacted], 1996, at the VA 
Medical Center, Grand Island, Nebraska.  He was 45 years of 
age at the time of death.  No autopsy was performed.  
According to the death certificate, the immediate cause of 
death was metastatic cancer melanoma, due to multiple myeloma 
metastatic to brain, bone; due to status post chemotherapy 
for malignant lung, liver, and spleen melanoma.  A 
significant condition contributing to the death but not 
related to the cause of death was pneumonia.  During the 
veteran's lifetime, service connection was not established 
for any disability.

The veteran served on active duty in the Republic of Vietnam 
from January 1971 to June 1971, and is therefore presumed to 
have been exposed to herbicide agents, pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service medical records 
are negative for complaints, treatment, or diagnosis of any 
carcinoma or respiratory disorder.

Treatment records dated in the August 1995 show the veteran 
sought treatment for a right axillary mass.  At the same 
time, he was observed to have subungal discoloration on his 
right thumb.  A scraping of the thumb lesion revealed 
malignant melanoma.  An aspiration of the axillary mass 
confirmed metastatic melanoma.  In September 1995, it was 
determined that the veteran had pulmonary parenchyma disease.  
Chest X-rays conducted in September 1995 revealed ill-defined 
patch bilateral pulmonary densities, nonspecific.  Subsequent 
chest X-rays revealed patchy density/infiltrate in the upper 
fields, bilaterally.  In December 1995 the veteran developed 
progressive disease with brain metastasis.  

VA treatment records dated from August 1995 to March 1996 
show treatment for metastatic malignant melanoma.  

In September 2000, the RO referred this case with the claims 
folder and all medical records for an opinion from a board 
certified oncologist.  The opinion request set forth the 
following question: "Is it as least as likely as not that 
multiple myeloma played a role in the veteran's death.  In 
November 2000, the oncologist's opinion was:  "The veteran 
died from metastatic melanoma and there was no evidence for 
multiple melanoma."  

As the September 2000 opinion did not explain the rationale 
for the opinion reached, in August 2004, the RO again 
referred this case with the claims folder and all medical 
records for an opinion from a board certified oncologist.  
The opinion request asked whether the veteran had 
adenocarcinoma of the lung and/or metastatic lung cancer.  

In September 2004, the oncologist opined that malignant 
melanoma is a disease with a propensity for metastatic spread 
to many organ systems, including the lungs, bone, liver, as 
well as other unusual places, such as gastrointestinal 
mucosa.  He opined that more like likely than not the lesions 
in the veteran's lungs were due to metastatic melanoma.  
Although there was a remote possibility that it could be due 
to a primary lung cancer, the pattern of spread as noted in 
the imaging reports did not suggest that was the case.  The 
oncologist concluded that based on the clinical histories and 
the imaging reports, the most likely explanation for the 
findings on the computed tomography scan of the lungs was 
metastatic melanoma and not metastatic lung cancer.  

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
March 1996 and his service.  There is no competent evidence 
showing a relationship between the veteran's metastatic 
melanoma and service and the cause of his death, as indicated 
in the November 2000 and September 2004 VA opinions.  
Further, there is no evidence of any disability that was a 
cause of the veteran's death in service or within one year of 
service.  The competent evidence of record shows that the 
veteran developed metastatic melanoma and not metastatic lung 
cancer.  

While the Board acknowledges the appellant's sincerely held 
belief, as a lay person her statements are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As such, the first evidence of the disability that caused the 
veteran's death was apparently many years after service and 
there is no competent evidence of record to suggest a 
connection between this disability and the veteran's service.  
As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


